DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 02/11/2021.
Applicant’s election with traverse of Group I (claims 1-13) in the reply filed on 02/11/2021 is acknowledged. The traversal is on the ground that no serious burden exists in examining all the pending claims. This is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02). The restriction requirement clearly meets this requirement. While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”. See MPEP § 803. 
	Upon further consideration, the election of species is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: at paragraph [0032] reference sign “64” is disclosed to be a matrix of material, however, none of the drawings include reference sign “64”. Similarly, at paragraph [0039] reference sign “82” is disclosed, however, none of the drawing include reference sign “82”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Fig. 1 includes reference characters “46” and “48”, however, the description does not appear to mention either of the reference characters “46” and “48”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: at paragraph [0034], it is suggested to delete “(example of hollow nanospheres”. Appropriate correction is required.

Claim Objections
Claims 9-13 are objected to because of the following informalities:  
In reference to claims 9-13, in each of line 1 after “The” and before “according”, insert “composite laminate cooling flow duct for the gas turbine engine”, in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 6-7, the limitation "said thermal barrier layer" is recited in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “said thermal barrier layer” will be interpreted as “said thermal barrier coating” referring back to the thermal barrier coating recited in line 4 of claim 1. 
	It is suggested to amend “said thermal barrier layer” to “said thermal barrier coating”, in order to ensure proper antecedent basis in the claim language. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In reference to claim 6, the claim recites the limitation “said thermal barrier layer comprises at least one layer”, this does not further limit the subject matter of claim 1, upon which claim 6 depends. Specifically, claim 1 already requires a thermal barrier coating coupled to said hot side of said substrate, it is clear the thermal barrier coating requires a coating layer (i.e., one layer).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson et al. (US 2016/0320059) (Pearson).
In reference to claim 1, Pearson teaches a coating for a hot section component ([0029]). The coating 70 includes a thermal barrier coating 66 and a reflective coating 72 disposed on the thermal barrier coating ([0030]; Fig. 4A) (corresponding to a composite laminate comprising: a thermal barrier coating; a reflective coating disposed on said thermal barrier coating).

    PNG
    media_image1.png
    611
    604
    media_image1.png
    Greyscale
	Pearson further teaches the thermal barrier coating is disposed on a combustor liner 54 ([0030]) (corresponding to a substrate). Fig. 4A, provided below, discloses a backside cooling air is represented by single horizontal arrows 57 (i.e., cold side) and opposite the backside cooling air is hot-side radiative heat represented by vertical arrows 59 ([0030]) (corresponding to a substrate having a hot side and a cold side opposite said hot side).
	Fig. 4A further discloses the coating 70 is disposed on the side of the component having hot-side radiative heat (corresponding to a thermal barrier coating coupled on said hot side of said substrate).
In reference to claim 6, Pearson teaches the limitations of claim 1, as discussed above. Pearson further teaches in Fig. 6A the thermal barrier coating 66 is a single layer (corresponding to said thermal barrier layer comprises at least one layer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. (US 2014/0342175) (Morrison) in view of Staroselsky et a. (US 2018/0016919) (Staroselsky).
In reference to claims 1-6 and 8-11, Morrison teaches a wall formed of bi-casting a first structural layer onto a porous construction, the wall includes a first surface is exposed to a hot fluid and an opposed surface of the wall is exposed to a cooling fluid ([0022]) (corresponding to a substrate having a hot side and a cold side opposite said hot side). The porous construction is on the opposed surface exposed to a cooling fluid ([0022]; Fig. 2; Fig. 4; Fig. 5) (corresponding to an air flow layer coupled to said substrate on said cold side). 
	Morrison further teaches the porous construction is exposed to cooling air from the turbine compressor and the coolant 38 passes through the porous construction ([0023]-[0025]; Fig. 2; Fig. 4; Fig. 5) (corresponding to said air flow layer comprises flow channels configured to flow cooling air). The porous construction includes a lattice geometry, comprising links interconnected at nodes providing passages between the links ([0021]) (corresponding to said air flow layer comprises at least one of a honeycomb and an open cell foam material).
	Morrison further teaches a second structural layer is bi-cast onto the cool side of the porous construction ([0025]; Fig. 5) (corresponding to an additional composite layer coupled to said air flow layer opposite said substrate). The second structural layer includes coolant inlet corresponding to said additional composite layer comprises perforations that fluidly communicate with the air flow layer).
	Fig. 5, provided below, further discloses the coolant inlet holes 54 formed into the second structural layer 53 are configured to flow coolant 38 (corresponding to said perforations are configured to flow cooling fluid).
	Morrison does not explicitly teach a thermal barrier coating coupled to said hot side of said substrate; a reflective coating disposed on said thermal barrier coating, as presently claimed. However, Morrison does disclose the wall is a wall of a turbine component such as a blade, vane, shroud, combustor liner or transistor duct ([0022]) (corresponding to a composite laminate cooling flow duct for a gas turbine engine).
	 Staroselsky teaches a thermal barrier coating for high temperature components (e.g., for turbine blades of a turbomachine) ([0001]). Staroselsky further teaches thermal barrier coatings (TBC) shield the hot section components from high temperature external gases ([0003]) (corresponding to a thermal barrier coating coupled to said hot side of said substrate). 
	Staroselsky further teaches the structure includes a substrate a thermal barrier coating disposed on the substrate and one or more reflective layers having a plurality of reflective particles is disposed within a base material of the thermal barrier coating ([0013]) (corresponding to a reflective coating disposed on said thermal barrier coating). The thermal barrier coating 103 includes a base material layer 105 and one or more reflective layers 107 disposed in the base material 103, the reflective layer includes a ceramic thermal barrier coating base material and Ti2O fibers ([0034]; [0022]; [0024]; Fig. 1) (corresponding to said thermal barrier layer comprises at least one layer; the reflective coating comprises a conformal inorganic coating in a single layer).

	In light of the motivation of Staroselsky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the turbine component wall of Morrison to include a thermal barrier coating and one or more reflective layers on the side of the wall exposed to high temperature external gases, in order to shield the hot section from the high temperature external gases and further extend the lifetime of the turbine component wall, and thereby arriving at the presently claimed invention. 

    PNG
    media_image2.png
    527
    1111
    media_image2.png
    Greyscale

In reference to claim 13, Morrison in view of Staroselsky teaches the limitations of claim 8, as discussed above. Morrison in view of Staroselsky further teaches the one or more reflective layers can be located no deeper than about 25% (e.g., less than 5%) of a thickness of the thermal barrier coating from a surface of the thermal barrier coating, in restricting the depth the reflective particulates can be localized near the surface of the thermal barrier coating (Staroselsky, [0028]).
In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the thickness of the one or more reflective layers of Morrison in view of Staroselsky, including over the presently claimed, in order to provide a thickness of the one or more reflective layers that localizing the reflective particles of the one or more reflective layers near the surface of the thermal barrier coating.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson as applied to claim 1 above, and further in view of Strock et al (US 2016/0032774).
In reference to claim 7, Pearson teaches the limitations of claim 1, as discussed above. 
	Pearson does not explicitly said thermal barrier layer comprises a preform sheet, as presently claimed. However, Pearson discloses the thermal barrier coating comprises a thermal barrier coating layer including yttria stabilized zirconia ([0026]).
	Stock teaches a thermal barrier coating on a turbine engine component (Abstract). The thermal barrier coating includes a preform sheet material, forming a plurality of geometric surface features in the sheet material, joining the sheet material to a substrate of the turbine engine component and disposing a thermally insulating topcoat over the geometric surface features ([0015]) (corresponding to said thermal barrier layer comprises a preform sheet). The thermally insulating topcoat is a ceramic material such as yttria stabilized with zirconia ([0041]).
	Stock further teaches faults extending through the thermally insulating topcoat from the surface features, wherein the faults facilitate reducing internal stresses within the thermally insulating topcoat that may occur from sintering of the topcoat material at relatively high temperatures within the turbine section during use in the gas turbine engine ([0033]).  
	In light of the motivation of Stock, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the thermal barrier coating of Pearson to include a preform sheet material, in order to provide faults facilitate reducing internal stresses within the thermal barrier coating, and thereby arriving at the presently claimed invention. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Staroselsky as applied to claim 1 above, and further in view of Strock.
In reference to claim 7, Morrison in view of Staroselsky teaches the limitations of claim 1, as discussed above.
	Morrison in view of Staroselsky does not explicitly said thermal barrier layer comprises a preform sheet, as presently claimed. However, Morrison in view of Staroselsky discloses the base material includes a ceramic material (e.g., yttria partially stabilized zirconia) (Staroselsky, [0022]).
Stock teaches a thermal barrier coating on a turbine engine component (Abstract). The thermal barrier coating includes a preform sheet material, forming a plurality of geometric surface features in the sheet material, joining the sheet material to a substrate of the turbine engine component and disposing a thermally insulating topcoat over the geometric surface features ([0015]) (corresponding to said thermal barrier layer comprises a preform sheet). The thermally insulating topcoat is a ceramic material such as yttria stabilized with zirconia ([0041]).
	Stock further teaches faults extending through the thermally insulating topcoat from the surface features, wherein the faults facilitate reducing internal stresses within the thermally insulating topcoat that may occur from sintering of the topcoat material at relatively high temperatures within the turbine section during use in the gas turbine engine ([0033]).  
	In light of the motivation of Stock, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the thermal barrier coating of Morrison in view of Staroselsky to include a preform sheet material, in order to provide faults facilitate reducing internal stresses within the thermal barrier coating, and thereby arriving at the presently claimed invention. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Staroselsky as applied to claim 8 above, and further in view of Carbon-carbon composites: a summary of recent developments and applications (Windhorst).
The examiner has provided the non-patent literature document, Windhorst. The citation of prior art in the rejection refers to the provided document.
In reference to claim 12, Morrison in view of Staroselsky teaches the limitations of claim 8, as discussed above.
	Morrison in view of Staroselsky does not explicitly teach the porous cooling construction comprises a carbon reinforced composite with milled air flow channels, as presently claimed. However, Morrison discloses the porous construction allows for the coolant 38 to flow within the porous construction (claim 8; Fig. 2) (corresponding to air flow channels). Morrison further discloses the porous construction is made of a different material optimized for high thermal conductivity ([0035]).
	Windhorst teaches carbon fibre reinforced carbon (CFRC) is a composite material consisting of carbon fibres embedded in a carbonaceous matrix (Abstract) (corresponding to a carbon reinforced composite). The composite material has low density, high thermal conductivity and shock resistance, and excellent mechanical properties at elevated temperatures (Abstract; Introduction, p. 11; Applications, p. 14).
	In light of the motivation of Windhorst, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the carbon fibre reinforced carbon as the composite material of the porous construction of Morrison in view of Staroselsky, in order to provide a composite material having low density, high thermal 
Although Morrison in view of Staroselsky and Windhorst does not explicitly teach the porous construction is milled as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Morrison in view of Staroselsky and Windhorst meets the requirements of the claimed product, Morrison in view of Staroselsky and Windhorst clearly meets the requirements of the present claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.O./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784